UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6492



TIMOTHY COREY,

                                              Plaintiff - Appellant,

          versus


SUSAN REICH, Financial Accountant, HQ; DEAN
DAY,   Mail    Man,   Kirkland    Correctional
Institution; EILEEN WYLER, Nurse Practitioner,
Kirkland Correctional Institution; WILLIAM
LATRELL,    Registered     Nurse,     Kirkland
Correctional Institution; LAURIE F. BESSINGER,
Warden, Kirkland Correctional Institution;
MARCIA R. FULLER, RD HQ; JOHN A. DAVIS,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. C. Weston Houck, Senior District
Judge. (CA-02-2801)


Submitted:   July 16, 2004                 Decided:   August 3, 2004


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy Corey, Appellant Pro Se. James E. Parham, Jr., Irmo, South
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

             Timothy Corey appeals the district court’s order granting

summary judgment to the Defendants and denying relief on his 42

U.S.C.   §    1983    (2000)   complaint   for   failure   to   state   a

constitutional violation.      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       See Corey v. Reich, No. CA-02-2801 (D.S.C.

Mar. 9, 2004).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -